Citation Nr: 1024274	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  03-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C, rated as 10 percent disabling prior to June 10, 
2009, and 20 percent as of June 10, 2009, and thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from March 1981 to May 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In a Board decision dated in April 2007, much of the 
following procedural history was noted and is repeated here 
for clarity.  

In June 2002, the Veteran requested service connection for 
several disabilities including bronchitis, chronic fatigue, 
depression, skin rash, and nervous syndrome of the lower and 
upper extremities.  In an August 2002 rating action, the RO 
granted service connection for hepatitis C and included the 
symptoms of chronic fatigue, depression, skin rash, and 
nervous syndrome of the lower and upper extremities.  A 10 
percent rating was granted, effective from April 23, 2001.  

In a December 2002 rating action the RO denied service 
connection for bronchitis.  In December 2002 the RO received 
a VA Form 9.  Attached to this form, was a copy of her June 
2002 claims. She also inquired as to why the claims for 
service connection for bronchitis, chronic fatigue, 
depression, skin rash, and nervous syndrome of the lower and 
upper extremities had not been addressed in an appeal.  The 
RO contacted the Veteran in January 2003 to clarify her 
claims.  She indicated that she would send in a notice of 
disagreement (NOD).

In January 2003, she sent copies of the August and December 
2002 rating actions, (as well as her NODs to the evaluation 
assigned to her hepatitis C and the denial of service 
connection for a gall bladder disorder).  On the copies of 
the rating actions, the Veteran highlighted the references to 
chronic bronchitis, chronic fatigue, depression, skin rash, 
and nervous syndrome of the lower and upper extremities.  It 
appears to the Board that the Veteran desired to file 
separate claims for service connection for chronic fatigue, 
depression, skin rash, and nervous syndrome of the lower and 
upper extremities. This was referred to the RO for 
appropriate action in the April 2007 Board decision.  

The Board also found that the Veteran had filed an NOD to the 
December 2002 denial of service connection for bronchitis.  
The issues of service connection for bronchitis and a gall 
bladder disorder on the merits, as well as the assignment of 
a higher evaluation for hepatitis C, were REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC in 
the Board's April 2007 decision.  

Subsequently, after development requested in the REMAND was 
accomplished, the RO, in a November 2009 rating decision, 
granted service connection for a gall bladder condition, and 
a noncompensable rating was assigned from April 2, 2002.  The 
Veteran was notified of this decision and did not appeal.  
Accordingly, this issue is not in appellate status and will 
not be addressed in this decision.

Also, in the November 2009 rating decision, the RO increased 
the 10 percent rating in effect for hepatitis C to 20 
percent, effective from the date of VA examination on June 
10, 2009.  Because the increase in the evaluation of the 
Veteran's hepatitis C disability does not represent the 
maximum rating available for the condition, the Veteran's 
claim remains in appellate status.  AB v. Brown, 6 Vet. App. 
35 (1993).

As requested in the Board's 2007 REMAND, a statement of the 
case (SOC) was issued to the Veteran pertaining to the issue 
of entitlement to service connection for bronchitis, but the 
file before the Board does not contain a substantive appeal.  
As such, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  Therefore, the Board will confine the 
discussion herein to the enumerated issue on the title page.


FINDINGS OF FACT

1.  For the period prior to June 10, 2009, the evidence of 
record shows that the Veteran's hepatitis C was manifested by 
fatigue, depression, malaise, occasional vomiting, and 
unexplained weight loss and hives; hepatomegaly; dietary 
restriction, or continuous medication was not shown; and 
manifestations of hepatitis did not result in incapacitating 
episodes having a total duration of two weeks to four weeks 
during any pertinent 12 month period.  

2.  As of June 10, 2009, the evidence of record shows that 
the Veteran's Hepatitis C is manifested by constant fatigue, 
malaise, nausea, arthralgias, and vomiting every other day, 
without evidence of anorexia, hepatomegaly; manifestations of 
hepatitis do not result in incapacitating episodes having a 
total duration of four weeks to six weeks during any 
pertinent 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
period for the period prior to June 10, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.114, 
Diagnostic Codes 7345 (2009).

2.  The criteria for a rating in excess of 20 percent from 
June 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.31, 4.114, DC 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a higher initial disability rating for 
her service-connected hepatitis C.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.



The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that VA must inform the Claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
Claimant is expected to provide; and (4) request that the 
Claimant provide any evidence in his possession that pertains 
to the claim.  This was codified by 38 C.F.R. § 3.159(b)(1) 
(2009).  In 2008 however, this regulation was revised to 
remove the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the Claimant to provide any 
evidence in the Claimant's possession that pertains to the 
claims.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009).  
Compliance with the first Pelegrini element requires notice 
of these five elements in initial ratings cases.  Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006). Prior to initial 
adjudication of the Veteran's claim, a letter dated in August 
2001 fully satisfied the duty to notify provisions regarding 
service connection claims. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was also aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.

Additional VCAA letter from May 2007 letter was provided to 
the Veteran.  This correspondence included notice of the 
manner in which VA assigns initial ratings and effective 
dates, and he was provided ample time to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional SSOC was provided to the 
Appellant in December 2009.  Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records (STRs) 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided VA examinations in connection with her hepatitis C, 
most recently in June 2009.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

Under DC 7354, which provides criteria for the evaluation of 
hepatitis C, a noncompensable evaluation is assigned for 
hepatitis C that is nonsymptomatic.  38 C.F.R. § 4.114.  A 10 
percent rating is assigned for hepatitis C with intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12 month period. 

A 20 percent rating is assigned for hepatitis C with daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
month period.  

A 40 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period. 

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period, but not occurring 
constantly. 

A 100 percent rating is assigned for near- constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  38 C.F.R. § 4.114, DC 7354.

Sequelae, such as cirrhosis or malignancy of the liver, are 
evaluated under an appropriate diagnostic code, but the same 
signs and symptoms cannot be used as the basis for evaluation 
under DC 7354 and under a diagnostic code for sequelae.  38 
C.F.R. § 4.114, DC 7354, Note 1.

An "incapacitating episode" is defined as "a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician."  Id. at Note 2.  Further, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  38 
C.F.R. § 4.112 (2009).

The criteria for a 20 percent rating, as well as those for 
the 40 percent and 60 percent levels, are stated in the 
disjunctive, presenting two alternate scenarios for 
establishing entitlement for each level.  With respect to the 
20 percent level, either the evidence must show that the 
Veteran has daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, the evidence must show 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12 month 
period.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.  See also, Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

During the course of this appeal, staged disability rating 
were assigned for the Veteran's service-connected hepatitis 
C.  Specifically, hepatitis C is rated 10 percent disabling 
for the period prior to June 10, 2009; and 20 percent 
disabling since June 10, 2009.  

For the period prior to June 10, 2009

A private physician reported in November 2001 that the 
Veteran had chronic hepatitis C with associated symptoms of 
fatigue, weakness, depression, and itching.  Private records 
from 2002 reflect that she continued to be seen for various 
conditions, and her chronic hepatitis was often noted.  Her 
weight was stable throughout at 128-131 pounds.  

When examined by VA in July 2003, she reported constant 
nausea.  She felt weak and was depressed and anxious.  
Physical exam showed that her liver and spleen were not 
palpable.  

The Veteran submitted statements in 2003 in which she 
reported increased severity of manifestations of hepatitis C.  
She particularly noted that increased depression.  She 
pointed out that she was on numerous daily medications for 
control of her medical conditions.  

In October 2003, she was seen at VA for chronic panic attacks 
and with diaphoresis, diarrhea, tremulousness, anxiety, and 
tachycardia.  She had a poor energy level with little 
interest in self-care.  This was noted to be compounded by 
her chronic medical problems.  In November 2003, she was 
treated for hives.  Color photographs were added to the 
claims file reflecting her skin condition.  

At the time of VA examination in April 2004, the Veteran 
reported headaches, malaise, chronic fatigue, arthritis, 
vomiting, upset stomach, and being moody and irritable, all 
secondary to hepatitis.  She also reported pain in the right 
upper quadrant.  She was diagnosed with fibrosis.  She said 
that she had lost 17 pounds in the past 4-5 months.  He 
weight was approximately 140 pounds.  She said that she had 
hives chronically for the past 4 years.  No objective finding 
was provided by the examiner as to her complaints.  Follow-up 
for a medication regime was noted.  

Computerized tomography (CT) scan of the liver in June 2006 
showed a sub hypo dense lesion in the dome of the liver too 
small to characterize.  

A statement from her private physician in June 2007 reflects 
that the Veteran was totally disabled as the result of 
depression, fatigue, and chronic pain, associated with her 
chronic hepatitis C.  

Additional CT scan by VA in December 2007 showed that the 
lesion had increased in size.  When being seen in 2007, it 
was noted that she had an unexplained weight loss of 55 
pounds in the past 11 months.  Her history of depression was 
also noted in her treatment records form this period of time.  
In September 2008, it was noted that a previously conducted 
esophagogastroduodenoscopy (EGD) had demonstrated no etiology 
to explain her 2007 weight loss, although it did show that 
she had non-specific inflammation of the gastric mucosa and a 
hyperplasic sigmoid polyp.  

In March 2008, her weight was stabilized at 126 pounds since 
October 2007.  In September 2008, it was noted that the 
Veteran had decided against interferon treatment for 
hepatitis.  

Based upon its review of the evidence of record, the Board 
finds there is no basis for an initial disability rating in 
excess of 10 percent for any time period for the period prior 
to June 10, 2009.  See Fenderson, supra.  While the Veteran 
is competent to report the symptoms she experienced, 
including fatigue, depression, malaise, hives, and weight 
loss, the evidence of record does not indicate that she was 
medically forced to restrict her diet; does not reflect that 
she took specific medication for her hepatitis C; and does 
not reflect that she had incapacitating episodes.  38 C.F.R. 
§ 4.114, DC 7354.  As the 10 percent rating represents the 
greatest degree of impairment shown from the effective date 
of the grant of service connection through June 9, 2009, 
there is no basis for staged rating pursuant to Fenderson.  
As the preponderance of the evidence is against the claim for 
an initial rating in excess of 10 percent, the benefit of the 
doubt rule is not applicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Since June 10, 2009

When examined by VA on June 10, 2009, it was noted that there 
was no history of cirrhosis.  The only change in her liver 
enzymes was an elevation in her AST, but other than that, her 
liver enzymes were normal.  Her last imaging study in 
December 2008 showed that she had a lesion in her right lobe 
of the liver that measured 2.4 cm. in size without interval 
change.  The lesion was most likely a hemangioma.  The 
examiner noted that this lesion had also been noted in the 
past from review of the records.  

Currently, the Veteran had ongoing symptoms that she related 
to her hepatitis, to include constant fatigue, nausea, 
arthralgias, and vomiting every other day.  She said that two 
to three year ago, she weighed 168 pounds, but now she was 
down to around 125 pounds.  She had no appetite and 
experienced right upper quadrant pain which she described as 
feeling like her liver was burning.  This was worsened if she 
ate processed or fatty foods.  It was further noted that her 
last liver biopsy in 2006 showed chronic hepatitis, 
inflammation of grade 2, and fibrosis, stage III.

Physical examination showed that her weight was 124 pounds.  
The abdomen was soft, nontender, nondistended.  There were 
positive bowel sounds.  The final diagnoses included 
hepatitis C with symptoms of abdominal pain, fatigue, 
decreased appetite, and joint pain.  

In a follow-up report dated in September 2009, the examiner 
noted that the Veteran's hepatitis symptoms were not 
incapacitating, and she was able to manage her activities of 
daily living.  

The evidence of record does not support a higher initial 
evaluation in excess of 20 percent, since June 10, 2009, for 
the Veteran's service-connected hepatitis C.  Her complaints 
of constant fatigue, nausea, arthralgias, and vomiting every 
other day, and weight loss are contemplated by the criteria 
associated with the currently assigned 20 percent disability 
evaluation.  The Board notes that records from 2007 through 
2009 reflect that he weight has stabilized since 
approximately October 2007.  Moreover, there was no pain or 
tenderness on examination of the abdomen, and her liver was 
not reported as enlarged.  Her last liver biopsy in 2006 
showed chronic hepatitis, inflammation at grade 2 with 
fibrosis, stage III.  Since June 10, 2009, the Veteran's 
hepatitis is not shown to have been manifested by anorexia, 
hepatomegaly, or weight loss.  Nor is it shown to have 
resulted in incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during any 
twelve-month period.  The RO concluded, however, and the 
Board agrees that some increase in daily symptoms was 
indicated, as of the date of the examination, warranting the 
RO's decision to increase the disability rating to 20 
percent.  However, she does not meet the criteria for a 
rating in excess of that amount for the period in question.  

In sum, the medical evidence of record demonstrates that the 
Veteran's hepatitis C disability has warranted no more than a 
20 percent rating at any time since June 10, 2009.  
Fenderson, 12 Vet. App. at 125-26.  Moreover, as the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2009); Gilbert, supra.  

Final Considerations

In considering the Veteran's claims herein for higher ratings 
for his hepatitis C, the Board has also considered the issue 
of whether the schedular evaluations assigned since the 
initial grant of service connection are inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009); Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1) (2009); Thun, 22 Vet. App. 
at 116.

In this regard, the schedular evaluations in this case are 
not inadequate.  A rating in excess of 10 and 20 percent is 
provided for certain manifestations of the service-connected 
hepatitis C, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's hepatitis C.  From April 23, 
2001, through June 9, 2009, the evidence of record shows that 
the Veteran's hepatitis C was manifested by fatigue; malaise, 
weight loss; hepatomegaly; dietary restriction, or continuous 
medication was not shown; and did not result in 
incapacitating episodes having a total duration of two weeks 
to four weeks during any pertinent 12 month period.  Since 
June 10, 2009, the evidence of record shows that the 
Veteran's hepatitis C is manifested by daily fatigue, nausea, 
arthralgias, and occasional vomiting, without evidence of 
anorexia, malaise, hepatomegaly; and did not result in 
incapacitating episodes having a total duration of four weeks 
to six weeks during any pertinent 12 month period.  

Accordingly, the criteria for a 10 percent disability rating 
more than reasonably describes the Veteran's disability level 
and symptomatology for the period prior to June 10, 2009, and 
a 20 percent disability rating more than reasonably describes 
the Veteran's disability level and symptomatology since June 
10, 2009.  Therefore, the currently assigned schedular 
evaluations are adequate and no referral is required.


ORDER

An initial disability rating in excess of 10 percent for the 
period prior to June 10, 2009, for hepatitis C, and a 
disability rating in excess of 20 percent since June 10, 
2009, for hepatitis C, is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


